DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 9,716,727) in view of Ben-Shalom (US 2008/0163354)


Regarding Claim 1,

Seger (US 9,716,727) teaches a computer-implemented method, comprising: 

deploying a virtual security appliance in a network, wherein the virtual security appliance comprises a plurality of ports (Figure 5, “Data Appliance” and “HoneyNet”); 
modifying an address of the virtual security appliance within the network; adjusting the plurality of ports to assume a predetermined profile (Col. 11, lines 5-13, teaches the honey network emulating a plurality of ports and modifying addresses to emulate an IP address); 
discovering a network neighbor's profile; emulating the network neighbor's profile (Figure 5, teaches target network includes network neighbors such as 204-208)(Figure 6, 610 teaches emulating the network); and monitoring a received connection attempt intended for the virtual security appliance (Figure 7, teaches monitoring a connection attempt)
Segar does not explicitly teach obfuscating, via the virtual security appliance, a port of the plurality of ports to make the port of the plurality of ports appear to be closed;

Ben-Shalom (US 2008/0163354) teaches obfuscating, via the virtual security appliance, a port of the plurality of ports to make the port of the plurality of ports appear to be closed (Paragraph [0022-0033] teaches sending traffic destined for closed ports to actually pass the traffic through to the honey pot)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Segar with the honeypot method of Ben-Shalom
The motivation is to discern information regarding attempted unauthorized access (Paragraph [0033])


Regarding Claims 3, 5,

Claims 3 and 5 are similar in scope to Claim 1 and are rejected for a  similar rationale.




Allowable Subject Matter
Claims 2, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439